Citation Nr: 0116078	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-01 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a right knee 
disorder, as secondary to a service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant was a member of the U.S. Army Reserves from 
October 1987 to October 1989.  His service included periods 
of inactive duty for training (INACDUTRA).  In addition, he 
had one period of active duty for training (ACDUTRA) from 
January to March 1988. The instant claims arise from this 
period of ACDUTRA.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

A hearing was held in March 2001 before the Board Member 
signing this document, sitting in Washington, D.C.  The 
appellant submitted additional documents into evidence at 
this hearing.  A transcript of the hearing testimony is on 
file.

During the hearing in March 2001, the issue of clear and 
unmistakable error in a rating decision assigning a 30 
percent rating for a left knee disorder was raised.  Inasmuch 
as this issue has not been developed for appellate review, it 
is referred to the RO for appropriate action.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).  Further additional evidence 
was submitted at the hearing.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed before the date of enactment 
but not yet final as of that date.  Due to this change in the 
law, a remand is required in this case for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  Accordingly, a remand is required. 

The appellant claims in essence that he suffers from 
hypertension which began during his period of ACDUTRA which 
ended in March 1988.  Available service medical records do 
not reflect any diagnosis of hypertension, nor do they 
otherwise indicate that examiners were concerned about the 
appellant's blood pressure being elevated.  At the March 2001 
hearing, the appellant testified that he was told by 
physicians in service that he had high blood pressure.  It 
was asserted that the available service medical records are 
not complete and that the U.S. Army Reserve Personnel Center 
should be contacted for additional service medical records.

Private medical records refect that the appellant was seen in 
May 1988 in order to have his blood pressure taken, which was 
130/88.  In May 1989 he was seen for headaches and dizziness; 
his blood pressure was 130/88.  In June 1989 it was noted 
that he had been told at work that he had high blood 
pressure; his blood pressure was 130/102 on that date.  
However serial blood pressure reading later in June 1989 were 
within normal limits and the diagnosis was rule out 
hypertension.  Moreover, the post-service medical records 
reflect that hypertension was not diagnosed until 
approximately 11 years after appellant's service.  

The appellant also claims, in essence, that he suffers from a 
right knee disability which is secondary to his service-
connected left knee disorder. The Board notes that in the 
November 1999 rating decision, the RO held that the veteran's 
right knee disorder pre-existed service and was not 
aggravated by such service.  Likewise the January 2000 
Statement of the Case failed to advise the appellant of 
secondary service connection regulations.

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection is also warranted for a disability when 
that disability is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
addition, the Board notes that the appellant has not been 
afforded a VA examination of his right knee and that a 
medical opinion has not been obtained regarding the possible 
relationship between the service-connected left knee disorder 
and the right knee disorder.  Moreover, the appellant has a 
long and extensive history of right and left knee disorders 
going back to 1971.  Therefore, the Board finds that a 
longitudinal review of the appellant's medical records in 
conjunction with a VA examination is necessary in order to 
determine the issue of whether any current right knee 
disorder was aggravated by his service-connected left knee 
disorder.  

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  The appellant is also 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should request the appellant 
to identify all health care providers who 
have provided him with treatment for his 
hypertensive disorder and right knee 
disorder not already associated with the 
claims file.  After securing any 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the appellant.  To 
the extent an attempt to obtain records 
is unsuccessful, the claims folder should 
reflect the attempts made.  The appellant 
and his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  In accordance with the 
representative's request, the RO should 
also request the United States Army 
Reserve Personnel Center to provide any 
service medical records concerning the 
veteran which may be available at that 
facility.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Following completion of the above 
development, the appellant should be 
afforded a VA examination for the purpose 
of ascertaining the nature, severity, and 
etiology of any right knee disorder.  The 
claims folder must be made available to 
the examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted.  The examiner 
is requested to express opinions as to the 
following questions:

? Is it at least as likely as not that 
any diagnosed right knee disorder is 
due to a disease or injury in service, 
or that any right knee disorder which 
was present prior to service worsened 
during such service?

? If it is determined that a pre-
existing right knee disorder worsened 
during service, did the in-service 
manifestations or symptoms represented 
a temporary worsening of symptoms of 
the pre-service disability or an 
increase in severity beyond natural 
progress?

? Is it at least as likely as not that a 
right knee disorder was caused or 
aggravated by the service-connected 
left knee disorder?

? If it is determined that the right 
knee disorder is aggravated by the 
service-connected left knee disorder, 
what is the degree of right knee 
disability attributable to such 
aggravation?

If the physician cannot provide an opinion 
to any of the Board's remand questions 
without resorting to speculation, he must 
so state.

4.  Following completion of the above 
actions, the RO must review the claims 
folder, including the evidence submitted 
at the March 2001 hearing, and undertake 
any additional development warranted.  
Further the RO must ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.

5.  The RO should then readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  The 
appellant and his representative should 
be provided the appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

